 

Exhibit 10.2

 

EXECUTION COPY

 

DIMON Incorporated

 

$315,000,000 11% Senior Notes Due 2012

 

$100,000,000 12 3/4% Senior Subordinated Notes Due 2012

 

REGISTRATION RIGHTS AGREEMENT

 

Charlotte, North Carolina

May 13, 2005

 

Wachovia Capital Markets, LLC

Deutsche Bank Securities Inc.

ING Bank, N.V., London Branch

c/o Wachovia Capital Markets, LLC

As the Initial Purchasers under the Purchase Agreement

One Wachovia Center

301 South College Street

Charlotte, NC 28288-0604

 

Ladies and Gentlemen:

 

This Registration Rights Agreement (this “Agreement”) is dated as of May 13,
2005, by and among DIMON Incorporated, a Virginia corporation (the “Company”),
and Wachovia Capital Markets, LLC, Deutsche Bank Securities Inc. and ING Bank,
N.V., London Branch (the “Initial Purchasers”).

 

This Agreement is being entered into in connection with a certain purchase
agreement, dated May 10, 2005, between the Company and the Initial Purchasers
(the “Purchase Agreement”), which provides for the issuance and sale by the
Company to the Initial Purchasers of $315,000,000 aggregate principal amount of
the Company’s 11% Senior Notes Due 2012 (the “Senior Notes”) and $100,000,000
aggregate principal amount of the Company’s 12 3/4% Senior Subordinated Notes
Due 2012 (the “Senior Subordinated Notes”, and, together with the Senior Notes,
collectively, the “Notes”). In order to induce the Initial Purchasers to enter
into the Purchase Agreement, the Company has agreed to provide the registration
rights set forth in this Agreement for the benefit of the Initial Purchasers and
their direct and indirect transferees. The execution and delivery of this
Agreement is a condition to the obligation of the Initial Purchasers to purchase
the Notes under the Purchase Agreement. The parties hereby agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 



--------------------------------------------------------------------------------

“Additional Interest” has the meaning set forth in Section 4 hereto.

 

“Affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of Charlotte, North Carolina or New York, New
York or is a day on which banking institutions therein located are authorized or
required by law or other governmental action to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Consummate” means, with respect to a Registered Exchange Offer, the occurrence
of (a) the filing and effectiveness under the Act of the Exchange Offer
Registration Statement relating to the Exchange Notes to be issued in the
Registered Exchange Offer, (b) the maintenance of such Registration Statement
continuously effective and the keeping of the Registered Exchange Offer open for
a period not less than the minimum period required pursuant to Section 2(c)(ii)
hereof, (c) the Company’s acceptance for exchange of all Transfer Restricted
Notes duly tendered and not validly withdrawn pursuant to the Registered
Exchange Offer and (d) the delivery of Exchange Notes by the Company to the
registrar under the Indenture in the same aggregate principal amount as the
aggregate principal amount of Transfer Restricted Notes duly tendered and not
validly withdrawn by Holders thereof pursuant to the Registered Exchange Offer
and the delivery of such Exchange Notes to such Holders. The term “Consummation”
has a meaning correlative to the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Exchange Notes” means debt securities of the Company substantially identical in
all material respects to the Notes (except that the Additional Interest
provisions and the transfer restrictions pertaining to the Notes will be
modified or eliminated, as appropriate), to be issued under the applicable
Indentures in connection with the Registered Exchange Offer.

 

“Exchange Offer Registration Period” means the 180 day period following the
Consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement or during which the Company has suspended
the use of the Prospectus contained therein pursuant to Section 2(d); provided,
however, that in the event that all resales of Exchange Notes (including,
subject to the time periods set forth herein, any resales by Participating
Broker-Dealers)

 

2



--------------------------------------------------------------------------------

covered by such Exchange Offer Registration Statement have been made, the
Exchange Offer Registration Statement need not thereafter remain continuously
effective for such period.

 

“Exchange Offer Registration Statement” means a registration statement of the
Company on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“Filing Date” has the meaning set forth in Section 2 hereto.

 

“Holder” means any holder from time to time of Transfer Restricted Notes or
Exchange Notes (including the Initial Purchaser).

 

“Indentures” means the (i) indenture dated as of May 13, 2005, between the
Company, as issuer of the Senior Notes, Law Debenture Trust Company of New York,
as trustee, and Deutsche Bank Trust Company Americas, as paying agent and
registrar, and (ii) indenture dated as of May 13, 2005, between the Company, as
issuer of the Senior Subordinated Notes, Law Debenture Trust Company of New
York, as trustee, and Deutsche Bank Trust Company Americas, as paying agent and
registrar, pursuant to which the Notes are to be issued, as each such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Issue Date” means May 13, 2005.

 

“Losses” has the meaning set forth in Section 8(d) hereto.

 

“Majority Holders” means the Holders of a majority of the aggregate principal
amount of Transfer Restricted Notes registered under a Registration Statement.

 

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering under a Shelf
Registration Statement.

 

“Notes” has the meaning set forth in the preamble hereto.

 

“Participating Broker-Dealer” means any Holder (which may include the Initial
Purchasers) that is a broker-dealer, electing to exchange Notes acquired for its
own account as a result of market-making activities or other trading activities
for Exchange Notes.

 

“Private Exchange Notes” has the meaning set forth in Section 2(g) hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act or any similar rule that may
be adopted by the Commission), as amended or

 

3



--------------------------------------------------------------------------------

supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Transfer Restricted Notes covered by such
Registration Statement, and all amendments and supplements to the Prospectus,
including post-effective amendments.

 

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Registered Exchange Offer” means the proposed offer to the Holders to issue and
deliver to such Holders, in exchange for the Notes, a like principal amount of
Exchange Notes.

 

“Registration Statement” means any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Transfer Restricted Notes
(including guarantees thereof, if any) pursuant to the provisions of this
Agreement, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated by reference
therein.

 

“Shelf Registration” means a registration of Transfer Restricted Notes with the
Commission effected pursuant to Section 3 hereof.

 

“Shelf Registration Period” has the meaning set forth in Section 3(c) hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement of the
Company pursuant to the provisions of Section 3 hereof, which covers some or all
of the Transfer Restricted Notes, as applicable, on an appropriate form under
Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, and which may be in the format of an amendment to the Exchange Offer
Registration Statement if permitted by the Commission, all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

 

“Transfer Restricted Notes” means each Note upon original issuance thereof and
at all times subsequent thereto, each Exchange Note as to which Section
3(a)(iii) and Section 3(a)(iv) apply upon original issuance and at all times
subsequent thereto, until in the case of any such Note or Exchange Note, as the
case may be, the earliest to occur of (i) the date on which such Note has been
exchanged by a person other than a Participating Broker-Dealer for an Exchange
Note (other than with respect to an Exchange Note as to which Section 3(a)(iii)
and Section 3(a)(iv) apply), (ii) with respect to Exchange Notes received by
Participating Broker-Dealers in the Registered Exchange Offer, the date on which
such Exchange Note has been sold by such Participating Broker-Dealer by means of
the Prospectus contained in the Exchange Offer Registration Statement, (iii) the
date on which a Shelf Registration Statement covering such Note or Exchange
Note, as the case may be, has been declared effective by the Commission and such
Note or Exchange Note, as the case may be, has been disposed of in accordance
with such effective Shelf Registration Statement, (iv) the date on which such
Note or Exchange Note, as the case may be, can be sold without any limitations
under clauses (c), (e), (f) or (h) of Rule 144 under the Act or any similar rule
that may be adopted by the Commission or (v) the date on

 

4



--------------------------------------------------------------------------------

which such Note or Exchange Note, as the case may be, ceases to be outstanding
for purposes of the Indenture.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means the trustee with respect to any of the Notes or Exchange Notes,
as applicable, under the applicable Indenture.

 

2. Registered Exchange Offer; Resales of Exchange Notes by Participating
Broker-Dealers; Private Exchange. (a) The Company shall use its reasonable best
efforts to prepare and, not later than 130 days from the Issue Date (or, if such
130th day is not a Business Day, by the first Business Day thereafter), shall
file with the Commission the Exchange Offer Registration Statement with respect
to the Registered Exchange Offer (the date of such filing hereinafter referred
to as the “Filing Date”). The Company shall use its reasonable best efforts (i)
to cause the Exchange Offer Registration Statement to be declared effective
under the Act within 220 days from the Issue Date (or, if such 220th day is not
a Business Day, by the first Business Day thereafter), and (ii) to Consummate
the Registered Exchange Offer within 250 days from the Issue Date (or if such
250th day is not a Business Day, by the first Business Day thereafter).

 

(b) Upon the effectiveness of the Exchange Offer Registration Statement, the
Company will promptly commence and Consummate the Registered Exchange Offer. The
objective of such Registered Exchange Offer is to enable each Holder electing to
exchange Transfer Restricted Notes for Exchange Notes (assuming that such Holder
(x) is not an “affiliate” of the Company within the meaning of the Act, (y) is
not a broker-dealer that acquired the Transfer Restricted Notes in a transaction
other than as a part of its market-making or other trading activities and (z) if
such Holder is not a broker-dealer, acquires the Exchange Notes in the ordinary
course of such Holder’s business, is not participating in the distribution of
the Exchange Notes and has no arrangements or understandings with any person to
make a distribution of the Exchange Notes) to resell such Exchange Notes from
and after their receipt without any limitations or restrictions under the Act
and without material restrictions under the securities laws of a substantial
proportion of the several states of the United States.

 

(c) In connection with the Registered Exchange Offer, the Company shall:

 

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

 

(ii) keep the Registered Exchange Offer open for acceptance for not less than 30
days (or longer if required by applicable law) after the date notice thereof is
mailed to Holders;

 

(iii) permit Holders to withdraw tendered Notes at any time prior to 5:00 p.m.
New York City time on the last Business Day on which the Registered Exchange
Offer shall remain open.

 

5



--------------------------------------------------------------------------------

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York; and

 

(v) comply in all material respects with all applicable laws relating to the
Registered Exchange Offer.

 

(d) The Company may suspend the use of the Prospectus for a period not to exceed
30 days in any six-month period or an aggregate of 60 days in any twelve-month
period for valid business reasons, to be determined by the Company in its
reasonable judgment (but not including avoidance of its obligations hereunder),
including, without limitation, pending acquisitions or divestitures of assets,
mergers and combinations and similar events; provided that

 

(i) the Company promptly thereafter complies with the requirements of Section
5(k) hereof, if applicable;

 

(ii) the period during that the Registration Statement is required to be
effective and usable shall be extended by the number of days during which such
Registration Statement was not effective or usable pursuant to the foregoing
provisions; and

 

(iii) the Additional Interest shall accrue on the Notes as provided in Section 4
hereof.

 

(e) As soon as practicable after the Consummation of the Registered Exchange
Offer, the Company shall (i) deliver to the applicable Trustee for cancellation
all of the applicable Notes so accepted for exchange and (ii) cause the
applicable Trustee promptly to authenticate and deliver to each Holder Exchange
Notes equal in principal amount to the Transfer Restricted Notes of such Holder
so accepted for exchange.

 

(f) The Initial Purchasers and the Company acknowledge that, pursuant to
interpretations by the staff of the Commission of Section 5 of the Act, and in
the absence of an applicable exemption therefrom, (i) each Participating
Broker-Dealer is required to deliver a Prospectus in connection with a sale of
any Exchange Notes received by such Participating Broker-Dealer pursuant to the
Registered Exchange Offer in exchange for Transfer Restricted Notes acquired for
its own account as a result of market-making activities or other trading
activities, and (ii) the Initial Purchasers are required to deliver a prospectus
containing the information required by Items 507 and 508 of Regulation S-K in
connection with any sales of notes in exchange for Notes constituting any
portion of an unsold allotment. Accordingly, the Company will allow
Participating Broker-Dealers, the Initial Purchasers and other persons, if any,
with similar prospectus delivery requirements to use the Prospectus contained in
the Exchange Offer Registration Statement during the Exchange Offer Registration
Period in connection with the resale of such Exchange Notes and shall:

 

(i) include the information set forth in (i) Annex A hereto on the cover of the
Prospectus forming a part of the Exchange Offer Registration Statement, (ii)
Annex B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Registered Exchange Offer, (iii) Annex C
hereto in the underwriting or plan of distribution section of the Prospectus
forming a part of the Exchange Offer

 

6



--------------------------------------------------------------------------------

Registration Statement, and (iv) Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer; and

 

(ii) use their best efforts to keep the Exchange Offer Registration Statement
continuously effective (subject to Section 2(d)) under the Act during the
Exchange Offer Registration Period for delivery of the Prospectus included
therein in connection with sales of Exchange Notes received pursuant to the
Registered Exchange Offer, as contemplated by Section 5(h) below.

 

(g) In the event that any Initial Purchaser determines that it is not eligible
to participate in the Registered Exchange Offer with respect to the exchange of
Transfer Restricted Notes constituting any portion of an unsold allotment, upon
the effectiveness of the Shelf Registration Statement as contemplated by Section
3 hereof and at the request of such Initial Purchaser, the Company shall issue
and deliver to such Initial Purchaser, or to the party purchasing Transfer
Restricted Notes registered under the Shelf Registration Statement from such
Initial Purchaser, in exchange for such Transfer Restricted Notes, a like
principal amount of Exchange Notes to the extent permitted by applicable law
(“Private Exchange Notes”). The Company shall use its reasonable efforts to
cause the CUSIP Service Bureau to issue the same CUSIP number for such Private
Exchange Notes as for Exchange Notes issued pursuant to the Registered Exchange
Offer.

 

3. Shelf Registration. (a) If (i) the Company is not permitted to file the
Exchange Offer Registration Statement or to Consummate the Registered Exchange
Offer because the Registered Exchange Offer is not permitted by applicable law
or Commission policy, (ii) for any other reason the Registered Exchange Offer is
not Consummated within 250 days from the Issue Date (or if such 250th day is not
a Business Day, by the first Business Day thereafter), (iii) the Initial
Purchasers so request with respect to Notes acquired by it directly from the
Company (including, without limitation, pursuant to Section 2(g)), or one of its
Affiliates, which have not been resold on or prior to the 30th Business Day
following the Consummation of the Registered Exchange Offer, (iv) any Holder
notifies the Company on or prior to the 30th Business Day following the
Consummation of the registered Exchange Offer that (A) such Holder is not
eligible to participate in the Registered Exchange Offer, if such Holder is not
an Affiliate of the Company, (B) the Exchange Notes such Holder would receive
would not be freely tradable, (C) such Holder is a Participating Broker-Dealer
that cannot publicly resell the Exchange Notes that it acquires in the
Registered Exchange Offer without delivering a Prospectus and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for resales following the completion of the Registered Exchange Offer,
or (D) the Holder is a broker-dealer and owns Notes it has not exchanged and
that it acquired directly from the Company or one of its Affiliates, or (v) in
the case where an Initial Purchaser participates in the Registered Exchange
Offer or acquires Private Exchange Notes pursuant to Section 2(g) hereof, an
Initial Purchaser does not receive freely tradable Exchange Notes in exchange
for Notes constituting any portion of an unsold allotment and such Initial
Purchaser notifies the Company on or prior to the 30th day following the
Consummation of the Registered Exchange Offer (it being understood that, for
purposes of this Section 3, (x) the requirement that the Initial Purchasers
deliver a Prospectus containing the information required by Items 507 and/or 508
of Regulation S-K under the Act in connection with sales of Exchange Notes
acquired in exchange for such Transfer Restricted Notes shall result in such
Exchange Notes being not “freely tradable” and (y) the requirement

 

7



--------------------------------------------------------------------------------

that a Participating Broker-Dealer deliver a Prospectus in connection with sales
of Exchange Notes acquired in the Registered Exchange Offer in exchange for
Transfer Restricted Notes acquired as a result of market-making activities or
other trading activities shall not result in such Exchange Notes being not
“freely tradable”), the following provisions shall apply:

 

(b) The Company shall use best efforts to prepare and file with the Commission a
Shelf Registration Statement prior to the 130th day following the earliest to
occur of (i) the date on which the Company determines that it is not permitted
to file the Exchange Offer Registration Statement or to Consummate the Exchange
Offer; (ii) 250 days from the Issue Date (or if such 250th day is not a Business
Day, by the first Business Day thereafter) and (iii) the date notice is given
pursuant to Section 3(a)(iii), (iv) or (v) above (or if such 130th day is not a
Business Day, by the first Business Day thereafter) and shall use its best
efforts to cause the Shelf Registration Statement to be declared effective by
the Commission by the 220th day after the Company becomes obligated to use its
best efforts to file a Shelf Registration Statement pursuant to this Section
3(b). With respect to Exchange Notes received by the Initial Purchaser in
exchange for Notes constituting any portion of an unsold allotment, the Company
may, if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Regulation S-K Items 507 and/or 508, as applicable,
in satisfaction of their obligations under this paragraph (b) with respect
thereto, and any such Exchange Offer Registration Statement, as so amended,
shall be referred to herein as, and governed by the provisions herein applicable
to, a Shelf Registration Statement.

 

(c) The Company shall use its best efforts to keep such Shelf Registration
Statement continuously effective (subject to Section 3(d)) in order to permit
the Prospectus forming a part thereof to be usable by Holders until the earliest
of (i) such time as the Notes or Exchange Notes covered by the Shelf
Registration Statement can be sold without any limitations under clauses (c),
(e), (f) and (h) of Rule 144 or similar rule adopted by the Commission, (ii) two
years from the date on which the Shelf Registration Statement has been declared
effective exclusive of any period during which any stop order shall be in effect
suspending the effectiveness of the Shelf Registration Statement or during which
the Company has suspended the use of the Prospectus contained therein pursuant
to Section 3(d) and (iii) such date as of which all the Transfer Restricted
Notes have been sold pursuant to the Shelf Registration Statement (in any such
case, such period being called the “Shelf Registration Period”).

 

(d) The Company may suspend the use of the Prospectus for a period not to exceed
30 days in any six-month period or an aggregate of 60 days in any twelve-month
period for valid business reasons, to be determined by the Company in its
reasonable judgment (not including avoidance of its obligations hereunder),
including, without limitation, pending acquisitions or divestitures of assets,
mergers and combinations and similar events; provided that

 

(i) the Company promptly thereafter complies with the requirements of Section
5(k) hereof, if applicable;

 

8



--------------------------------------------------------------------------------

(ii) the period during that the Registration Statement is required to be
effective and usable shall be extended by the number of days during which such
Registration Statement was not effective or usable pursuant to the foregoing
provisions; and

 

(iii) the Additional Interest shall accrue on the Notes as provided in Section 4
hereof.

 

(e) No Holder of Transfer Restricted Notes may include any of its Transfer
Restricted Notes in any Shelf Registration Statement pursuant to this Agreement
unless and until such Holder furnishes to the Company in writing, within 20
Business Days after receipt of a request therefor, such information as the
Company may reasonably request for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. No Holder of
Transfer Restricted Notes shall be entitled to Additional Interest pursuant to
Section 4 hereof unless and until such Holder shall have used its best efforts
to provide all such reasonably requested information. Each Holder of Transfer
Restricted Notes as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not misleading.

 

4. Additional Interest.

 

(a) The parties hereto agree that Holders will suffer damages if the Company
fails to perform its obligations under Section 2 or Section 3 hereof and that it
would not be feasible to ascertain the extent of such damages. Accordingly, in
the event that (i) the applicable Registration Statement is not filed with the
Commission on or prior to the date specified herein for such filing, (ii) the
applicable Registration Statement has not been declared effective by the
Commission on or prior to the date specified herein for such effectiveness after
such obligation arises, (iii) if the Registered Exchange Offer is required to be
Consummated hereunder, the Registered Exchange Offer has not been Consummated by
the Company within the time period set forth in Section 2(a) hereof, (iv) prior
to the end of the Exchange Offer Registration Period or the Shelf Registration
Period, the Commission shall have issued a stop order suspending the
effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, or proceedings have been initiated
with respect to the Registration Statement under Section 8(d) or 8(e) of the
Act, or (v) the aggregate number of days in any one such suspension period
exceeds the period permitted pursuant to Section 2(d) or 3(d) hereof, as each
may be applicable (each such event referred to in clauses (i) through (v), a
“Registration Default”), then additional interest with respect to the Transfer
Restricted Notes (“Additional Interest”) will accrue with respect to the first
90-day period immediately following the occurrence of such Registration Default
in an amount equal to 0.25% per annum per $1,000 principal amount of such Notes
and will increase by an additional 0.25% per annum per $1,000 principal amount
of such Notes for each subsequent 90-day period until such Registration Default
has been cured, up to an aggregate maximum amount of Additional Interest of 1.0%
per annum per $1,000 principal amount of Notes for all Registration Defaults.
Following the cure of a Registration Default, the accrual of Additional Interest
with respect to such Registration Default will cease and upon the cure of all
Registration Defaults the accrual of all Additional

 

9



--------------------------------------------------------------------------------

Interest will cease and the interest rate on the Notes shall thereafter be the
coupon rate. Notwithstanding the foregoing, (x) the Company will not be required
to pay Additional Interest for more than one Registration Default at any one
time, and (y) if the Registered Exchange Offer has been Consummated, Additional
Interest related to a Registration Default for a Shelf Registration Statement
shall not be payable in respect of Notes issued in the Registered Exchange Offer
except to the extent entitled to registration under such Shelf Registration
Statement under clause 3(a)(iii) or (iv) above.

 

(b) The Company shall notify the Trustee and paying agent under the applicable
Indenture (or the trustee and paying agent under such other indenture under
which any Transfer Restricted Notes are issued) immediately upon the happening
of each and every Registration Default. The Company shall pay the Additional
Interest due on the Transfer Restricted Notes by depositing with the paying
agent (which shall not be the Company for these purposes) for the Transfer
Restricted Notes, in trust, for the benefit of the Holders thereof, prior to
11:00 a.m. on the next interest payment date specified in the applicable
Indenture (or such other indenture), sums sufficient to pay the Additional
Interest then due. The Additional Interest due shall be payable on each interest
payment date specified by the applicable Indenture (or such other indenture) to
the record holders entitled to receive the interest payment to be made on such
date. Each obligation to pay Additional Interest shall be deemed to accrue from
and include the date of the applicable Registration Default.

 

(c) The parties hereto agree that the Additional Interest provided for in this
Section 4 constitutes a reasonable estimate of the damages that will be suffered
by holders of Transfer Restricted Notes by reason of the happening of any
Registration Default.

 

(d) All Additional Interest which has accrued pursuant to this Section 4 and
which is outstanding with respect to any Transfer Restricted Note shall remain
outstanding until paid in full (notwithstanding termination of this Agreement,
Consummation of the Registered Exchange Offer or cessation of effectiveness of
the Shelf Registration Period).

 

5. Registration Procedures. In connection with any Shelf Registration Statement
and, to the extent applicable, any Exchange Offer Registration Statement, the
following provisions shall apply:

 

(a) The Company shall furnish to the Initial Purchasers, prior to the filing
thereof with the Commission, a copy of any Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and shall use its reasonable best efforts to reflect in each
such document, when so filed with the Commission, such comments as the Initial
Purchasers reasonably may propose.

 

(b) The Company shall ensure that:

 

(i) any Registration Statement and any amendment thereto and any Prospectus
contained therein and any amendment or supplement thereto complies in all
material respects with the Act;

 

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a

 

10



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading; and

 

(iii) any Prospectus forming part of any Registration Statement, including any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

provided that no representation or agreement is made hereby with respect to
information with respect to the Initial Purchasers, any underwriter or any
Holder required to be included in any Registration Statement or Prospectus
pursuant to the Act or provided by the Initial Purchasers, any Holder or any
underwriter specifically for inclusion in any Registration Statement or
Prospectus.

 

(c) (1) The Company shall advise the Initial Purchasers and, in the case of a
Shelf Registration Statement, the Holders of Transfer Restricted Notes covered
thereby, and, if requested by the Initial Purchasers or any such Holder, confirm
such advice in writing:

 

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective; and

 

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the Prospectus included therein or for additional
information.

 

(2) The Company shall advise the Initial Purchasers and, in the case of a Shelf
Registration Statement, the Holders of Transfer Restricted Notes covered
thereby, and, in the case of an Exchange Offer Registration Statement, any
Participating Broker-Dealer that has provided in writing to the Company a
telephone or facsimile number and address for notices, and, if requested by the
Initial Purchasers or any such Holder or Participating Broker-Dealer, confirm
such advice in writing:

 

(i) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

(ii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Transfer Restricted Notes included in any
Registration Statement for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and

 

(iii) of the happening of any event that requires the making of any changes in
the Registration Statement or the Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in light of the circumstances under which they were
made) not misleading (which advice shall be accompanied by an instruction to
suspend the use of the Prospectus until the requisite changes have been made).

 

11



--------------------------------------------------------------------------------

(d) The Company shall use its reasonable best efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement at the
earliest possible time.

 

(e) The Company shall furnish to each Holder of Transfer Restricted Notes
included within the coverage of any Shelf Registration Statement, without
charge, at least one copy of such Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules.

 

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Transfer Restricted Notes included within the coverage of any Shelf
Registration Statement, without charge, as many copies of the Prospectus
(including each preliminary Prospectus) included in such Shelf Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request; and the Company consents to the use of the Prospectus or any amendment
or supplement thereto by each of the selling Holders of Transfer Restricted
Notes in connection with the offering and sale of the Transfer Restricted Notes
covered by the Prospectus or any amendment or supplement thereto.

 

(g) The Company shall furnish to each Participating Broker-Dealer that so
requests, without charge, at least one copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules.

 

(h) The Company shall, during the Exchange Offer Registration Period and
pursuant to the requirements of the Act for the resale of the Exchange Notes
during the period in which a prospectus is required to be delivered under the
Act (including any Commission no-action letters relating to the Registered
Exchange Offer), deliver to each Participating Broker-Dealer, without charge, as
many copies of the Prospectus (including each preliminary Prospectus) included
in such Exchange Offer Registration Statement and any amendment or supplement
thereto as such Participating Broker-Dealer may reasonably request; and the
Company consents to the use of the Prospectus or any amendment or supplement
thereto by any such Participating Broker-Dealer in connection with the offering
and sale of the Exchange Notes, as provided in Section 2(f) above.

 

(i) Prior to the Registered Exchange Offer or any other offering of Notes
pursuant to any Registration Statement, the Company shall cooperate with the
Holders of Transfer Restricted Notes included therein and their respective
counsel in connection with the registration or qualification of such Transfer
Restricted Notes for offer and sale under the securities or blue sky laws of
such states as any such Holders reasonably request in writing and do any and all
other acts or things necessary or advisable to enable the offer and sale in such
jurisdictions of the Transfer Restricted Notes covered by such Registration
Statement; provided, however, that the Company will not be required to qualify
generally to do business in any jurisdiction in which it is not then so
qualified, to file any general consent to service of process or to take any
action which would subject it to general service of process or to taxation in
any such jurisdiction where it is not then so subject.

 

(j) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted Notes
to be sold

 

12



--------------------------------------------------------------------------------

pursuant to any Registration Statement free of any restrictive legends and in
denominations and registered in such names as Holders may request prior to sales
of Transfer Restricted Notes pursuant to such Registration Statement.

 

(k) Subject to Section 2(d) and Section 3(d), upon the occurrence of any event
contemplated by paragraph (c)(2)(iii) of this Section 5, the Company shall
promptly prepare and file a post-effective amendment to any Registration
Statement or an amendment or supplement to the related Prospectus or any other
required document so that, as thereafter delivered to purchasers of the Transfer
Restricted Notes included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(l) The Company shall use its reasonable best efforts to cause The Depository
Trust Company (“DTC”) on the first Business Day following the effective date of
any Registration Statement hereunder or as soon as reasonably possible
thereafter to remove (i) from any existing CUSIP number assigned to the Transfer
Restricted Notes or Exchange Notes, as the case may be, any designation
indicating that such notes are “restricted securities,” which efforts shall
include delivery to DTC of a letter executed by the Company substantially in the
form of Annex E hereto and (ii) any other stop or restriction on DTC’s system
with respect to the Transfer Restricted Notes or Exchange Notes, as the case may
be. In the event the Company is unable to cause DTC to take actions described in
the immediately preceding sentence, the Company shall take such actions as the
Initial Purchasers may reasonably request to provide, as soon as practicable, a
CUSIP number for the Transfer Restricted Notes or Exchange Notes registered
under such Registration Statement and to cause such CUSIP number to be assigned
to the Transfer Restricted Notes or Exchange Notes (or to the maximum aggregate
principal amount of the securities to which such number may be assigned).

 

(m) The Company shall use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and shall make generally
available to its security holders as soon as practicable after the effective
date of the applicable Registration Statement an earnings statement satisfying
the provisions of Section 11(a) of the Act and Rule 158 promulgated thereunder.

 

(n) The Company shall cause each Indenture to be qualified under the Trust
Indenture Act in a timely manner.

 

(o) The Company may require each Holder of Transfer Restricted Notes to be sold
pursuant to any Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Transfer
Restricted Notes as may, from time to time, be reasonably required by the Act,
and the obligations of the Company to any Holder hereunder shall be expressly
conditioned on the compliance of such Holder with such request.

 

(p) The Company shall, if requested, promptly incorporate in a Prospectus
supplement or post-effective amendment to a Shelf Registration Statement (i)
such information as the Majority Holders reasonably request or, if the Transfer
Restricted Notes are being sold in an underwritten offering, as the Managing
Underwriters and the Majority Holders reasonably agree should be included
therein and provided to the Company in writing for inclusion in the

 

13



--------------------------------------------------------------------------------

Shelf Registration Statement or Prospectus, and (ii) such information as a
Holder may provide from time to time to the Company in writing for inclusion in
a Prospectus or any Shelf Registration Statement, in the case of clause (i) or
(ii) above, concerning such Holder and/or underwriter and the distribution of
such Holder’s Transfer Restricted Notes and, in either case, shall make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after being notified in writing of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

 

(q) In the case of any Shelf Registration Statement, the Company shall enter
into such agreements (including underwriting agreements) and take all other
customary and appropriate actions as may be reasonably requested in order to
expedite or facilitate the registration or the disposition of any Transfer
Restricted Notes, and in connection therewith, if an underwriting agreement is
entered into, cause the same to contain indemnification and contribution
provisions and procedures no less favorable than those set forth in Section 8
(or such other provisions and procedures acceptable to the Majority Holders and
the Managing Underwriters, if any, with respect to all parties to be indemnified
pursuant to Section 8).

 

(r) In the case of any Shelf Registration Statement, the Company shall:

 

(i) make reasonably available for inspection by the Holders of Transfer
Restricted Notes to be registered thereunder, any Managing Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
Managing Underwriter, all relevant financial and other records, pertinent
corporate documents and properties of the Company and any of its subsidiaries;

 

(ii) cause the Company’s respective officers, directors and employees to supply
all relevant information reasonably requested by the Holders or any such
Managing Underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Company as confidential at the time of delivery of such information shall be
kept confidential by the Holders or any such Managing Underwriter, attorney,
accountant or agent, unless (x) disclosure thereof is made in connection with a
court proceeding or required by law; provided that each Holder and any such
Managing Underwriter, attorney, accountant or agent will, upon learning that
disclosure of such information is sought in a court proceeding or required by
law, give reasonable notice to the Company with enough time to allow the Company
to undertake appropriate action to prevent disclosure at the Company’s sole
expense, or (y) such information has previously been made or becomes available
to the public generally through the Company or through a third party without an
accompanying obligation of confidentiality;

 

(iii) in the case of an underwritten offering of the Notes, make such
representations and warranties in the underwriting agreement in form, substance
and scope substantially similar to those set forth in the Purchase Agreement;

 

14



--------------------------------------------------------------------------------

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the Managing Underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and Managing
Underwriters;

 

(v) in the case of an underwritten offering of the Notes, obtain “cold comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to each selling Holder
of the Transfer Restricted Notes covered by such Shelf Registration Statement
(provided such Holder furnishes the accountants with such representations as the
accountants customarily require in similar situations) and the Managing
Underwriters, if any, in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with primary
underwritten offerings;

 

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders and the Managing Underwriters, if any, including those to
evidence compliance with Section 5(i) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company; and

 

(vii) The foregoing actions set forth in this Section 5(r) shall be performed at
(x) the effectiveness of such Shelf Registration Statement and each
post-effective amendment thereto and (y) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

 

(s) The Company shall, if and to the extent required under the Act and/or the
Trust Indenture Act and the rules and regulations thereunder in order to
register the Transfer Restricted Notes (including any guarantees thereof) under
the Act and qualify the Indenture under the Trust Indenture Act, cause each
guarantor, if any, to sign any Registration Statement and take all other action
necessary to register any such guarantees under the applicable Registration
Statement.

 

6. Registration Expenses. The Company shall bear all fees and expenses
(including the fees and expenses, if any, of Shearman & Sterling LLP, counsel
for the Initial Purchasers, incurred in connection with the Registered Exchange
Offer) incurred in connection with the performance of its obligations under
Sections 2, 3, 4 and 5 hereof (other than brokers’, dealers’ and underwriters’
discounts and commissions and brokers’, dealers’ and underwriters’ counsel fees)
and shall reimburse the Holders for the reasonable fees and disbursements of one
firm or counsel designated by the Majority Holders to act as counsel for the
Holders in connection therewith.

 

7. Rules 144 and 144A. The Company shall use its reasonable best efforts to file
the reports required to be filed by it under the Act and the Exchange Act in a
timely manner and,

 

15



--------------------------------------------------------------------------------

if at any time the Company is not required to file such reports, it will, upon
the request of any Holder of Transfer Restricted Notes, make publicly available
other information so long as necessary to permit sales of their securities
pursuant to Rules 144 and 144A. The Company covenants that it will take such
further action as any Holder of Transfer Restricted Notes may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Transfer Restricted Notes without registration under the Securities Act
within the limitation of the exemptions provided by Rules 144 and 144A
(including the requirements of Rule 144A(d)(4)).

 

8. Indemnification and Contribution.

 

(a) (i) In connection with any Registration Statement, the Company agrees to
indemnify and hold harmless each Holder of Transfer Restricted Notes covered
thereby, the directors, officers, employees and agents of each such Holder and
each person who controls any such Holder within the meaning of either the Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement as originally filed or in any amendment thereof, in any
preliminary Prospectus or Prospectus or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, and agree to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
(A) any such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information relating to the Holder furnished to the Company by or on behalf of
any such Holder specifically for inclusion therein, (B) use of a Registration
Statement or the related Prospectus during a period when a stop order has been
issued in respect of such Registration Statement or any proceedings for that
purpose have been initiated or use of a Prospectus when use of such Prospectus
has been suspended pursuant to Section 5(c); provided, further, in each case,
that Holders received prior notice of such stop order, initiation of proceedings
or suspension or (C) if the Holder is required to but does not deliver a
Prospectus or the then current Prospectus. This indemnity agreement will be in
addition to any liability which the Company may otherwise have.

 

(ii) The Company also agrees to indemnify or contribute to Losses, as provided
in Section 8(d), of any Managing Underwriters of Transfer Restricted Notes
registered under a Registration Statement, their officers and directors and each
person who controls such Managing Underwriters on substantially the same basis
as that of the indemnification of the selling Holders provided in this Section
8(a) and shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement, as provided in Section 5(q) hereof.

 

16



--------------------------------------------------------------------------------

(b) Each Holder of Transfer Restricted Notes covered by a Registration Statement
severally agrees to indemnify and hold harmless the Company, its directors,
officers, employees and agents and each person who controls the Company within
the meaning of either the Act or the Exchange Act to the same extent as the
foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability which any such Holder may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof; but the
omission so to notify the indemnifying party (i) will not relieve it from any
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided under this Section 8.
In case any such action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on advice of outside counsel, that there may be
one or more legal defenses available to it and/or other indemnified parties
which are different from or additional to those available to the indemnifying
party, the indemnifying party shall not have the right to direct the defense of
such action on behalf of such indemnified party or parties and such indemnified
party or parties shall have the right to select separate counsel to defend such
action on behalf of such indemnified party or parties, provided further that
such indemnifying party shall not be liable under this Section 8(c) to any
indemnified party for the legal fees of more than one counsel for all
indemnified parties in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction, which counsel
shall be designated in writing by Wachovia Capital Markets, LLC After notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof and approval by such indemnified party of counsel
appointed to defend such action, the indemnifying party will not be liable to
such indemnified party under this Section 8 for any legal or other expenses,
other than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
next preceding sentence or (ii) the indemnifying party does not promptly retain
counsel satisfactory to the indemnified party or (iii) the indemnifying party
has authorized the employment of counsel for the indemnified party at the
expense of the indemnifying party. After such notice from the indemnifying party
to such indemnified party, the indemnifying party will not be liable for the
costs and expenses of any settlement of such action effected by such indemnified
party without the consent of the indemnifying party. No indemnifying party
shall, without the prior written consent of the indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder, unless such settlement, compromise or consent

 

17



--------------------------------------------------------------------------------

includes an unconditional release of such indemnified party and such controlling
persons from all liability arising out of such claim, action, suit or proceeding
and does not include a statement as to an admission of fault, culpability or
failure to act by or on behalf of any indemnified party.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall have a joint and several obligation
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the sum of (x) the aggregate
principal amount of the Notes and (y) the total amount of Additional Interest
which the Company was not required to pay as a result of registering the
Transfer Restricted Notes covered by the Registration Statement which resulted
in such Losses. Benefits received by any Holder shall be deemed to be equal to
the value of receiving Transfer Restricted Notes registered under the Act.
Benefits received by any Managing Underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Registration Statement which resulted in
such Losses. Relative fault shall be determined by reference to, among other
things, whether any alleged untrue statement or omission relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand. Notwithstanding any other provision of this Section
8(d), the Holders of the Transfer Restricted Notes shall in no case be required
to contribute any amount in excess of the amount by which the net proceeds
received by such Holders from the sale of the Transfer Restricted Notes pursuant
to a Registration Statement exceeds the amount of damages which such Holders
have otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission and in no case shall any Managing
Underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the Transfer Restricted Notes purchased by such
Managing Underwriter under the Registration Statement which resulted in such
Losses pursuant to the terms of this Agreement. The parties agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls a Holder of Transfer Restricted
Securities within the meaning of either the Act or the Exchange Act and each
director, officer, employee and agent of such Holder shall have the same rights
to contribution as such Holder, and each person who controls the Company within
the meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of the

 

18



--------------------------------------------------------------------------------

Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this paragraph (d).

 

(e) The provisions of this Section 8 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder, the Company
or any of the officers, directors or controlling persons referred to in Section
8 hereof, and will survive the sale by a Holder of Transfer Restricted Notes
covered by a Registration Statement.

 

9. Miscellaneous.

 

(a) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into nor shall it, on or after the date hereof, enter into any agreement
that is inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Majority Holders; provided that additional guarantors may become parties to this
Agreement pursuant to Section 9(h) hereof by executing an amendment hereto,
which need not be signed by any of the other parties hereto to become effective.
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Transfer Restricted Notes are being sold pursuant to a
Shelf Registration Statement or whose Notes are being exchanged pursuant to an
Exchange Offer Registration Statement, as the case may be, and which does not
directly or indirectly affect the rights of other Holders may be given by such
Holders, determined on the basis of Notes being sold rather than registered.
Notwithstanding any of the foregoing, no amendment, modification, supplement,
waiver or consents to any departure from the provisions of Section 8 hereof
shall be effective as against any Holder of Transfer Restricted Notes unless
consented to in writing by such Holder.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier, or air courier guaranteeing overnight delivery:

 

(i) if to the Initial Purchasers, as follows:

 

     Wachovia Capital Markets, LLC

     One Wachovia Center

     301 South College Street

     Charlotte, NC 28288-0604

     Attention: High Yield Capital Markets

 

(ii) if to any other Holder, at the most current address given by such Holder to
the Company in accordance with the provisions of this Section 9(c), which
address initially is, with respect to each Holder, the address of such Holder
maintained by the registrar under the Indenture, with a copy in like manner to
the Initial Purchasers; and

 

19



--------------------------------------------------------------------------------

(iii) if to the Company, as follows:

 

      DIMON Incorporated

      512 Bridge Street

      Danville, Virginia 24541

      Attention: Chief Financial Officer

 

All such notices and communications shall be deemed to have been duly given when
received, if delivered by hand or air courier, and when sent, if sent by
first-class mail, telex or telecopier.

 

The Company by notice to the others may designate additional or different
addresses for subsequent notices or communications.

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders. The Company hereby agrees to extend the benefits of
this Agreement to any Holder and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND PERFORMED IN SAID STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW RULES
THEREOF.

 

(h) Obligations of Material Domestic Subsidiaries. If any person becomes a
Material Domestic Subsidiary (as defined in the Indenture) after the date hereof
and while the Company has continuing obligations under this Agreement, the
Company will cause such Material Domestic Subsidiary to become a party hereto
including, without limitation, for purposes of registration obligations, the
guarantee of Additional Interest on a joint and several basis and
indemnification and contribution pursuant to Section 8.

 

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

20



--------------------------------------------------------------------------------

(j) Notes Held by the Company, etc. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Transfer Restricted Notes or
Exchange Notes is required hereunder, Transfer Restricted Notes or Exchange
Notes held by the Company or its respective Affiliates (other than subsequent
Holders of Transfer Restricted Notes or Exchange Notes if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Notes) shall not be counted in determining whether such consent or approval was
given by the Holders of such required percentage.

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between and
among the Company and the Initial Purchasers.

 

Very truly yours,

DIMON Incorporated

By:        

Name:

  Brian J. Harker    

Title:

  Chairman and Chief Executive Officer By:        

Name:

  James A. Cooley    

Title:

  Senior Vice President - Chief Financial Officer

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first written above
WACHOVIA CAPITAL MARKETS, LLC
as Initial Purchaser By:        

Name:

Title:

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.
as Initial Purchaser By:        

Name:

Title:

By:        

Name:

Title:

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH
as Initial Purchaser By:        

Name:

Title:

By:        

Name:

Title:

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

ANNEX A

 

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This Prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer in connection with resales of Exchange
Notes received in exchange for Notes where such Notes were acquired by such
broker-dealer as a result of market-making activities or other trading
activities. The Company has agreed that, during the Exchange Offer Registration
Period, it will make this Prospectus available to any broker-dealer for use in
connection with any such resale. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------

ANNEX B

 

Each broker-dealer that receives Exchange Notes for its own account in exchange
for Notes, where such Notes were acquired by such broker-dealer as a result of
market-making activities or other trading activities, must acknowledge that it
will deliver a prospectus in connection with any resale of such Exchange Notes.
See “Plan of Distribution.”

 



--------------------------------------------------------------------------------

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes. This Prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of Exchange Notes received in exchange for Notes where
such Notes were acquired as a result of market-making activities or other
trading activities. The Company has agreed that, during the Exchange Offer
Registration Period, it will make this Prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until                      2005, all dealers effecting transactions in
the Exchange Notes may be required to deliver a prospectus.

 

The Company will not receive any proceeds from any sale of Exchange Notes by
broker-dealers. Exchange Notes received by broker-dealers for their own account
pursuant to the Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Notes or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such Exchange Notes. Any
broker-dealer that resells Exchange Notes that were received by it for its own
account pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Notes may be deemed to be an
“underwriter” within the meaning of the Act and any profit from any such resale
of Exchange Notes and any commissions or concessions received by any such
persons may be deemed to be underwriting compensation under the Act. The Letter
of Transmittal states that by acknowledging that it will deliver and by
delivering a prospectus, a broker-dealer will not be deemed to admit that it is
an “underwriter” within the meaning of the Act.

 

During the Exchange Offer Registration Period, the Company will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal. The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the holders
of the Notes) other than dealers’ and brokers’ discounts, commissions and
counsel fees and will indemnify the holders of the Notes (including any
broker-dealers) against certain liabilities, including liabilities under the
Act.

 

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

 



--------------------------------------------------------------------------------

ANNEX D

 

  ¨ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:                                                              

 

Address:                                                        

 

                __________________________

 

The undersigned represents that it is not an Affiliate of the Company, that any
Exchange Notes to be received by it will be acquired in the ordinary course of
business and that at the time of the commencement of the Registered Exchange
Offer it had no arrangement with any person to participate in a distribution of
the Exchange Notes.

 

In addition, if the undersigned is not a broker-dealer, the undersigned
represents that it is not engaged in, and does not intend to engage in, a
distribution of Exchange Notes. If the undersigned is a broker-dealer that will
receive Exchange Notes for its own account in exchange for Notes, it represents
that the Notes to be exchanged for Exchange Notes were acquired by it as a
result of market-making activities or other trading activities and acknowledges
that it will deliver a prospectus in connection with any resale of such Exchange
Notes; however, by so acknowledging and by delivering a prospectus, the
undersigned will not be deemed to admit that it is an “underwriter” within the
meaning of the Act.

 



--------------------------------------------------------------------------------

ANNEX E

 

FORM OF LETTER TO BE PROVIDED BY THE COMPANY TO

 

THE DEPOSITORY TRUST COMPANY

 

The Depository Trust Company

55 Water Street, 50th Floor

New York, NY 10041

 

  Re: $315,000,000 11% Senior Notes due 2012 and $100,000,000 12 3/4% Senior
Subordinated Notes due 2012 (collectively, the “Notes”) of Alliance One
International Inc.

 

Ladies and Gentlemen:

 

Please be advised that the Securities and Exchange Commission has declared
effective a Registration Statement on Form S-     under the Securities Act of
1933, as amended, with regard to all of the Notes referenced above. Accordingly,
there is no longer any restriction as to whom such Notes may be sold and any
restrictions on the CUSIP designation are no longer appropriate and may be
removed. I understand that upon receipt of this letter, DTC will remove any stop
or restriction on its system with respect to this issue.

 

As always, please do not hesitate to call if we can be of further assistance.

 

Very truly yours,  

Authorized Officer

 